DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 8,
Re claim 10, claim 10 recites, “like element” in line 4, line 7 which renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  It appears this language refers to “a second element” and will be interpreted as such.  
In addition, claim 10 recites “the element” in the 3rd to last line.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the longitudinally extending space” and “the said hollow elongated building element” and will be interpreted as such.
Re claim 12, claim 12 recites “a like element” in line 3 which renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  It appears this language refers to “a second element” and will be interpreted as such.  
Claim 11 is rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Forde (WO 2014/044644).
Re claim 1, Forde discloses a hollow elongated building element (Fig. 1-2 100) into which concrete is to be poured (Abstract), the hollow elongated building element (100) including: 
a pair of longitudinally extending spaced side walls (104, 106) which are generally parallel (Fig. 1); 
spaced transverse webs (108, 110) joining the longitudinally extending spaced side walls (104, 106) surrounding a longitudinally extending space (within 104, 106, 108 and 110); and 
at least one longitudinally extending tube (118, via 120) located in the longitudinally extending space (within 104, 106, 108 and 110) and connected to the walls (104, 106) and/or spaced transverse webs (108, 110) by a plurality of connecting flanges (117),
wherein the spaced transverse webs (108, 110) includes apertures (126) through which the concrete can pass (concrete is capable of passing through 126, see Claim 7), and wherein the longitudinally extending tube (118, via 120) includes (116,118) through 
It is noted that the phrase, “through which concrete can pass” is a statement of intended use.  As long as there is a route for concrete to pass through an aperture into the element 118, the prior art meets the claim.  
Re claim 2, Forde discloses the hollow elongated building element of claim 1, wherein the longitudinally extending spaced side walls (104, 106) are generally co-extensive (Fig. 1-2) and generally parallel (Fig. 1-2).
Re claim 3, Forde discloses the hollow elongated building element of claim 1, wherein the connecting flanges (117) connect the longitudinally extending tube (118, via 120) to the longitudinally spaced side walls (104, 106) and spaced transverse webs (108, 110).
Re claim 7, Forde discloses the hollow elongated building element of claim 1, wherein there is only one  (Fig. 2) longitudinally extending tube (118, via 120).
Re claim 13, Forde discloses the hollow elongated building element of claim 1, wherein the hollow elongated building element (14) is of a unitary construction (Fig. 1, as 14 is a unit).
Re claim 14, Forde discloses the hollow elongated building element of claim 13, wherein the hollow elongated building element (14) is an extrusion ([0024]).
Re claim 15, Forde discloses the hollow elongated building element of claim 1, wherein the hollow elongated building element (14) is an assembly (Fig. 1, as there is no language requiring multiple pieces).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forde (WO 2014/044644).
Re claim 6, Forde discloses the hollow elongated building element of claim 1, but fails to disclose wherein each longitudinally extending tube is of a circular transverse cross-section.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the element of Forde wherein each longitudinally extending tube is of a circular transverse cross-section in order to reduce machining required, as a circular element 18 would be simpler than machining the irregular element 118, thus saving time and costs.  In general, it has been held that a mere change in shape of a component is within the In re Dailey, 357 F.2d 669, 149.
Re claim 8, Forde discloses the hollow elongated building element of claim 7, but fails to disclose wherein said longitudinally extending tube is a first tube, and said element includes a second longitudinally extending tube, the second longitudinally extending tube also being located in said space, and being displaced from the first longitudinally extending tube.
However, in an alternative embodiment (Fig. 9), Forde discloses wherein said tube (218) is a first tube (at 218), and said element (Fig. 9) includes a second longitudinally extending tube (218), the second tube (218) also being located in said space (within the walls of Fig. 9), and being displaced from (Fig. 9) the first tube (218).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the element of Forde wherein said tube is a first tube, and said element includes a second longitudinally extending tube, the second tube also being located in said space, and being displaced from the first tube in order to increase concrete adhesion therein, as more ribs and tubes would provide more surface area for adhesion.  
Re claim 9, Forde discloses the hollow elongated building element of claim 8, further including flanges (215) joining the first (218) and second longitudinally extending tube (218).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forde (WO 2014/044644) in view of Dincel (US 2004/0244321).
Re claim 10, Forde discloses the hollow elongated building element of claim 1, but fails to disclose wherein each longitudinally extending spaced side wall has a longitudinally extending groove and a longitudinally extending joining flange extending from the longitudinally extending spaced side wall, with each longitudinally extending flange and longitudinally extending groove being positioned and configured to engage a respective longitudinally extending groove or longitudinally extending flange of a like element to secure adjacent elements together by engagement of the longitudinally extending flange within the respective adjacent longitudinally extending groove by movement of the longitudinally extending groove and longitudinally extending flange relative to each other, with each longitudinally extending groove being formed in a respective one of the longitudinally extending spaced side walls and each flange extending from a respective side wall so that the like element is located between the longitudinally extending flanges to provide for engagement of the flanges and groove, and the longitudinally extending spaced side walls and spaced transverse webs surround a longitudinally extending space that receives the concrete, and the element further includes at least one of the longitudinally extending grooves and the respective longitudinally extending flange snap engage to connect the adjacent elements.
However, Dincel discloses wherein each longitudinally extending spaced side wall (Fig. 1 15) has a longitudinally extending groove (18) and a longitudinally extending joining flange (22) extending from the longitudinally extending spaced side wall (15), with each longitudinally extending flange (22) and longitudinally extending groove (19) being positioned and configured to engage a respective longitudinally extending groove (19) or longitudinally extending flange (22) of a like element (14) to secure adjacent 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the element of Forde wherein each longitudinally extending spaced side wall has a longitudinally extending groove and a longitudinally extending joining flange extending from the longitudinally extending spaced side wall, with each longitudinally extending flange and longitudinally extending groove being positioned and configured to engage a respective longitudinally extending groove or longitudinally extending flange of a like element to secure adjacent elements together by engagement of the longitudinally extending flange within the respective adjacent longitudinally extending groove by movement of the longitudinally extending groove and longitudinally extending flange relative to each other, with each 
Re claim 11, Forde discloses the hollow elongated building element of claim 10, Dincel discloses wherein the movement is generally transverse (as this is how the disclosed snap-fitting works) of the hollow elongated element (14).
Re claim 12, Forde discloses the hollow elongated building element of claim 10, Dincel discloses wherein the movement is longitudinal sliding relative movement between (as during snap fitting, one element 14 must move longitudinally into engagement with an additional element 14) the hollow elongated element (14) and like hollow elongated element (14).

Response to Arguments 
Objections to the Drawings:  
Objections to the Claims:  Applicant’s argument with respect to the drawings is persuasive and objection to the claims is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is partially persuasive and rejection of the claims pursuant to 35 USC 112 is hereby partially withdrawn, with exception to those rejections listed in the above.
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that Forde does not disclose a longitudinally extending tube.  Applicant states that 118 nor the inner wall 115 that forms 118 has any noteworthy longitudinal extension.  The Examiner respectfully disagrees.  The tube orifice 118 has a surrounding member proximate the arrows to 120 in Fig. 2.  The claim does not require that the length of the tube is in in the longitudinally extending direction.  That inner wall, surrounding 118, extends in a longitudinal direction of, for example, 104.  Thus, the surrounding wall which provides for 118 is a longitudinally extending tube.   
Applicant next claims that Forde does not disclose apertures in the tub, as the apertures 116 and 118 are not formed in the inner wall surrounding orifice 118.  The claims require the tube includes apertures.  It does not require that the tube has a cylindrical surface with apertures.  The tube element is formed not only by the inner wall 115, but by the plate element connected to, for example, 104 and 106.  Thus, features 116 and 118 are apertures in the tube.  As noted, the phrase, “through which concrete can pass…into the longitudinally extending tube” is considered intended use.  Because 
Applicant’s arguments concerning modifying Forde to include a tube are moot, as discussed above, because Forde discloses all features of claim 1.  
Applicant’s arguments concerning the dependent claims are addressed by the above.  
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635